United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-3806ND
                                  _____________

Alva Rose Hall, for herself and          *
themselves and on behalf of all          *
enrolled members of the Three            *
Affiliated Tribes,                       *
                                         * On Appeal from the United
             Appellant,                  * States District Court
                                         * for the District of
       v.                                * North Dakota.
                                         *
Bruce Babbitt, Secretary, United States * [Not To Be Published]
Department of the Interior; Tex Hall,    *
Tribal Chairman; Tribal Business         *
Council of the Three Affiliated Tribes, *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: March 1, 2000
                             Filed: March 10, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      Alva Rose Hall appeals from the District Court&s1 order dismissing, without
prejudice, her action against Interior Secretary Bruce Babbitt, Three Affiliated Tribes
Chairman Tex Hall, and the Tribes’ Business Council (TBC). We affirm.

        Hall, an enrolled member of the Tribes, filed this pro se suit alleging that
Chairman Hall and the TBC (tribal defendants), with the assistance of the Bureau of
Indian Affairs, misappropriated and spent for improper purposes over $10 million in
funds--set aside by federal statute to compensate the Tribes for the taking of their land
(ERF funds)--which were to be used only in accordance with a plan approved by the
“people” and the Secretary. Hall alleged that TBC officers had removed financial
records and TBC meeting minutes from the tribal building, and that the Secretary never
approved a plan authorizing expenditure of ERF funds as he was required to do, and
illegally disbursed ERF funds to the TBC. The tribal defendants and the Secretary
moved to dismiss the case. The District Court granted the motions to dismiss “without
prejudice to the merits of the plaintiff’s claim if an action is filed in Tribal Court.”

       We conclude that this disposition was appropriate. As we noted in Duncan
Energy v. Three Affiliated Tribes, 27 F.3d 1294, 1299 (8th Cir. 1994), cert. denied,
513 U.S. 1103 (1995), the Supreme Court recognizes the federal government&s long-
standing policy of encouraging tribal self-government. See, e.g., Iowa Mut. Ins. Co.
v. LaPlante, 480 U.S. 9, 14-15 (1987) (tribal courts play vital role in tribal self-
government and federal government has consistently encouraged their development);
Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 138 n.5 (1982) (through laws
governing Indian tribes, Congress has expressed purpose of “fostering tribal self-
government”). Civil jurisdiction over tribal-related activities presumptively lies in tribal
courts unless a specific treaty provision or federal statute affirmatively limits the
jurisdiction. See Iowa Mutual, 480 U.S. at 18; Duncan Energy, 27 F.3d at 1299


       1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
                                            -2-
(deference federal courts afford tribal courts concerning tribal-related activities is
rooted in Supreme Court precedent).

       In addition, principles of comity require the parties to exhaust tribal court
remedies before a federal court considers relief in a civil case regarding tribal-related
activities on reservation land, because when a federal court exercises jurisdiction over
matters relating to reservation affairs, it can impair the authority of tribal courts. See
Iowa Mutual, 480 U.S. at 15; see also National Farmers Union v. Crow Tribe of
Indians, 471 U.S. 845, 856-57 (1985) (district court could not assert jurisdiction over
case for acts occurring on reservation until tribal court was first given opportunity to
determine its jurisdiction to hear case).

        All of the parties, except for the Secretary, are tribal entities or members.
Although the Secretary has some involvement in this case--he is responsible for
deposits of principal and accrued interest in the ERF, and uses the interest in making
payments to the Tribes for approved purposes--we agree with the District Court that
Hall’s complaint centers on an intra-tribal dispute involving the handling of ERF funds.
Thus, we agree with the District Court that she should be required to exhaust her tribal
court remedies and that the tribal court should have a full opportunity to determine its
own jurisdiction. See Bruce H. Lien Co. v. Three Affiliated Tribes, 93 F.3d 1412,
1420 (8th Cir. 1996) (exhaustion of tribal court remedies required where many parties
are tribal entities or members, and dispute involves tribal government activity involving
project located within reservation borders); Duncan Energy, 27 F.3d at 1300 (dispute
arising on reservation raises questions of tribal law and jurisdiction that should first be
presented to tribal court); cf. Pembina Treaty Comm. v. Lujan, 980 F.2d 543, 545 (8th
Cir. 1992) (stating in context of determining whether tribe was indispensable party in
federal court suit, that any federal court order affecting money disbursed to tribal
council pursuant to federal law allocating funds to tribe members, authorizing Secretary
to invest portion for tribe’s benefit, and disbursing interest to tribe subject to


                                            -3-
Secretary’s approval, constitutes impermissible encroachment on tribal sovereignty).



        The result should not be different because Hall named the Secretary as a
defendant and the dispute implicates a federal statute. See Smith v. Babbitt, 100 F.3d
556, 558-59 (8th Cir. 1996) (court is without jurisdiction over tribal dispute even
though Secretary of Interior is named defendant, plaintiff alleged Secretary schemed
to alter tribe membership rolls and make improper payments to non-members, and case
involved federal statute), cert. denied, 522 U.S. 807 (1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-